This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of *Page 660 
its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P.J., AND TERRELL AND BUFORD, J.J., concur.
                          ON REHEARING.                  Opinion filed March 13, 1931.
1.  By statute the Circuit Courts as courts of equity have jurisdiction of divorce and alimony causes and the general equity jurisdiction of the circuit courts under the Constitution includes the specific enforcement of property rights.
2.  A court of equity may have jurisdiction of each of several matters that may be stated in a bill of complaint even though the bill as drawn may be multifarious as to the subjects of the litigation, and therefore subject to demurrer.
3.  If timely objection be not made to the contents of a bill of complaint in equity the court may proceed with the cause, and multifariousness will not of itself render a decree void, even though some of the matters are statutory and some of general equity cognizance, where the court had jurisdiction of the matters decreed.
4.  Property rights existing between husband and wife may be appropriate subjects of litigation in divorce proceedings when not a violation of law.
5.  Where there is substantial legal evidence to support the essential findings made by the chancellor which are not shown to be clearly wrong, and no material errors of law appearing, the decree will be affirmed.
An appeal from the Circuit Court for Pinellas County; T. Frank Hobson, Judge.
Affirmed
Lambdin  Ramseur, for Appellant;
Bussey, Mann  Barton, for Appellee.